JUDGMENT

                              Court of Appeals
                          First District of Texas
                              NO. 01-15-00289-CR

                            VICTOR CUA, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

 Appeal from the County Criminal Court at Law No. 12 of Harris County. (Tr. Ct.
                               No. 1945086).

      This case is an appeal from the judgment signed by the trial court on March 9,
2015. After due consideration, the Court grants the appellant’s motion to dismiss
the appeal. Accordingly, the Court dismisses the appeal.

      The Court orders that this decision be certified below for observance.

Judgment rendered April 14, 2015.

Per curiam opinion delivered by panel consisting of Justices Keyes, Bland, and
Massengale.